Truly, J.,
delivered the opinion of the court.
The record and the copy of the official bond of Carlisle as marshal, in the absence of any plea denying the execution thereof or the signature thereto, were properly admitted in evidence. Code 1892, ,§ § 1793-1797. It was perfectly *383competent to prove by appellant, Carlisle, when testifying as a witness in Ms own bebalf, that he occupied the official position of marshal, and that as such officer he had executed the bond sued on.
On the merits: If the testimony for the appellee be true— and the jury accepted it as truth — he was the victim of a cruel, brutal, and wanton assault, clearly entitling him to the full amount of damages awarded. Officers are charged with the duty of enforcing the law and given the authority of arresting without warrant all those committing offenses in their presence, and in effecting such arrests may use such force as may be necessary to overcome resistance. But in this case, even if it be assumed that the arrest of May without warrant was at the time lawful, the officer far exceeded the authority vested in Mm, and became himself a violator of the law.

The judgment is affirmed.